Citation Nr: 0011752	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability manifested by neck pain.

2.  Entitlement to service connection for a low back 
disability manifested by pain.

3.  Entitlement to service connection for residuals of a left 
hand injury.

4.  Entitlement to service connection for residuals of a 
right leg injury.

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
September 1985.  

This matter arises from various rating decisions rendered 
since December 1993 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which, in 
the aggregate, denied all benefits now sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on June 9, 
1999, at the Anchorage RO; a transcript of that proceeding is 
of record.  During that proceeding, the veteran raised the 
additional issue of his entitlement to an increased rating 
for his service-connected left knee disability.  That issue 
is not "inextricably intertwined" with the issues now on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Nor has it been developed or certified for appeal.  
See 38 U.S.C.A. § 7105.  As such, it is referred to the RO 
for all action deemed necessary.  

Conversely, the Board notes that at his personal hearing 
conducted before a hearing officer at the RO in December 
1994, the veteran withdrew his claim for service connection 
for a left foot disability.  The veteran's testimony to that 
effect has been preserved in a transcript, and is sufficient 
to meet the "writing" requirements of 38 C.F.R. § 20.204(b) 
(1999).  Given the withdrawal of the veteran's appeal 
regarding the RO's denial of service connection for a left 
foot disability, the Board lacks jurisdiction over this 
issue, and will not address it further.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.202 (1999).  This is so, 
notwithstanding testimony given by the veteran at the June 9, 
1999 hearing.


FINDINGS OF FACT

1.  No competent evidence has been presented which tends to 
establish the current existence of residuals of a left hand 
injury, a hiatal hernia, and residuals of a right leg injury.  

2.  No competent evidence has been presented that tends to 
relate headaches, or chronic disorders manifested by neck and 
low back pain to the veteran's military service.  

3.  The RO denied the veteran service connection for a 
psychiatric disorder, to include manic-depressive illness, by 
rating decision dated in August 1991; the veteran was 
notified of that determination and of his appellate rights by 
VA letter dated August 15, 1991, but he did not appeal.

4.  Evidence received since the RO's August 1991 denial 
consists of reports of the veteran's private and VA medical 
treatment and examination since 1986, statements from third 
parties, and testimony offered by the veteran and his wife at 
personal hearings conducted in December 1994 and June 1999.  
This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for depression.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
residuals of a left hand injury, a hiatal hernia, a right leg 
disability, headaches, and chronic disabilities manifested by 
neck and low back pain are not well grounded.  38 U.S.C.A. 
§§ 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

2.  The RO's August 1991 decision that denied service 
connection for a psychiatric disorder, to include manic 
depression, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.1103 (1999).  

3.  The evidence received subsequent to the RO's August 1991 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for depression is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Left Hand Injury, 
Hiatal Hernia,
Residuals of a Right Leg Injury, Headaches, and Chronic 
Disorders
Manifested by Neck and Low Back Pain

The veteran claims to have residuals of a left hand injury, a 
hiatal hernia, residuals of a right leg injury, headaches, 
and chronic disorders manifested by neck and low back pain as 
a result of his military service.  In general, service 
connection may be granted for any disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1131.  In addition, service 
connection may be granted for arthritis and certain organic 
diseases of the nervous system if they become manifest to a 
compensable degree within one year following the veteran's 
separation from military service.  See 38 U.S.C.A. § 1137; 
38 C.F.R.§§ 3.307, 3.309.  

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  

To establish that a given claim for service connection is 
well grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability, see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); and, finally, a nexus between the 
inservice injury or disease and the current disability, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno, 6 Vet. App. at 469.  

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999) when evidence, regardless of its 
date, indicates that the veteran had a chronic disability in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, a claim still may be well grounded if the 
evidence shows that the condition was observed during service 
or any applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, to include 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The question presented is whether the veteran's 
various claims of entitlement to service connection meet the 
foregoing requirements.  

With respect to the claims of entitlement to service 
connection for residuals of a left hand injury, a hiatal 
hernia, and residuals of a right leg injury, service 
connection may be granted, as previously noted, only if the 
evidence demonstrates the current existence of such 
disabilities.  See Brammer, 3 Vet. App. at 225 (1992); see 
also VAOPGCPREC 4-99 (May 3, 1999).  The appellate record is 
replete with various reports of the veteran's private and VA 
medical treatment and examination during recent years.  
However, despite the veteran's testimony to the contrary at 
his personal hearings, the medical evidence does not tend to 
indicate that the residuals of a left hand injury, a hiatal 
hernia, or the residuals of a right leg injury exist.  As a 
layperson, the veteran is not qualified to express an opinion 
as to matters requiring medical expertise such as a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 
(1992).  The claimed conditions have been noted by history 
only; moreover, although the veteran's service medical 
records indicate that he injured his left hand in May 1984 
and March 1985, no clinical residuals of such injuries have 
been found.  

Similarly, although the veteran claims to have a hiatal 
hernia, no such disorder was noted following testing in April 
1992 and December 1995.  Although a September 1993 VA report 
of physical examination notes a history of hiatal hernia, 
this was based solely on information furnished to the 
examining physician by the veteran.  As the United States 
Court of Appeals for Veterans Claims (Court) has held, 
without clinical findings to support such a diagnosis this 
constitutes nothing more than a bare transcription of history 
related by an unqualified layperson.  See LaShore v. Brown, 
8 Vet. App. 406, 409 (1995).  As such, it is insufficient to 
establish the existence of the disability claimed.  The 
appellate record also is negative for any residual of injury 
to the veteran's right leg, except for tendinitis of the 
right ankle for which the veteran already has been granted 
service connection.  Absent clinical evidence of the 
existence of residuals of a left hand injury, a hiatal 
hernia, and residuals of a right leg injury, these claims are 
not well grounded.  See Brammer, 3 Vet. App. at 225 (1992).  

The veteran's claims of entitlement to service connection for 
headaches, and chronic disorders of the neck and low back 
manifested by pain suffer a similar fate, but for different 
reasons.  Service medical records indicate that the veteran 
had mild lumbosacral strain in May 1980, as well as cervical 
strain in April 1985.  Neither appears to have been 
associated with trauma or other injury.  The veteran also 
complained of headaches, dizziness, and vomiting in February 
and June 1981, and October 1983; however, these symptoms 
appeared to be associated with viral infections.  In 
addition, none of the symptomatology associated with the 
veteran's neck, low back, or headaches appears to have 
persisted during the period immediately following service.  
During a general medical examination conducted in August 1986 
for VA on a fee basis by a private physician, the veteran did 
not complain of neck or low back pain or of headaches; nor 
did the examiner find any clinical evidence of disability 
indicative of the foregoing.  

The evidence indicates that the veteran complained of low 
back pain after shoveling snow in February 1992.  In April 
1993 he was diagnosed as suffering from cervical spondylosis.  
Then, in January 1994, the veteran was diagnosed as suffering 
from cervicolumbosacral strain and degenerative disc disease 
at the L1-2 level, as well as cervical spondylosis, following 
magnetic resonance imaging.  It is noteworthy that the 
aforementioned medical reports do not relate any of the 
foregoing disorders to the veteran's military service except 
to the extent that they reflect a history of symptomatology 
related by the veteran which is not otherwise confirmed by 
the record.  This is true also of the various third party 
statements submitted by the veteran in late 1992 and mid-
1995.  These statements refer only to observations of lay 
people regarding subjective complaints related to them by the 
veteran.  Absent evidence of chronic headaches, a chronic 
neck disability, or a chronic low back disability during 
service, or evidence of arthritis or a disease of the nervous 
system that might give rise to chronic headaches during the 
one-year period following military service, continuity of 
symptomatology must be demonstrated.  This is precisely what 
is conspicuously absent from the evidence presented.  It was 
not until a number of years following the veteran's discharge 
from military service that headaches, a chronic neck 
disability, and a chronic low back disability became evident.  
Absent evidence demonstrating that the veteran had a chronic 
condition in service or during an applicable presumptive 
period, the provisions of 38 C.F.R. § 3.303(b) are not for 
application.  

In a similar vein, although the veteran had complaints of 
headaches, neck pain and low back pain during service, the 
evidence does not demonstrate that these complaints were due 
to the symptomatology, i.e., cervicolumbosacral strain, 
cervical degenerative joint disease, and lumbar degenerative 
disc disease currently diagnosed.  Thus, the principles 
enunciated in Savage, 10 Vet. App. 488 are not for 
application.  In this regard, to the extent that the veteran 
is competent to testify as to his symptoms, he is not 
competent to relate those symptoms to any currently diagnosed 
disorder.  Id.  As such, his statements are an insufficient 
basis upon which to well ground these claims.  See Espiritu  
2 Vet. App. at 494-495 (1992); see also Black v. Brown, 
10 Vet. App. 279, 284 (1997).  

The Board recognizes that the veteran's claims of entitlement 
to service connection for all of the foregoing disabilities 
are being disposed of in a manner that differs from that 
employed by the RO.  The RO denied the veteran's claims on 
the merits whereas the Board has concluded that they are not 
well grounded.  However, the Court has held that "when an RO 
does not specifically address the question of whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Moreover, the Board is unaware of any circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make any of 
these claims "plausible."  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Parenthetically, the Board finds no 
basis to further examine the veteran as requested by his 
representative at the August 1999 personal hearing.  Such an 
endeavor is precluded, given the not-well-grounded nature of 
the veteran's claims.  See Epps v. Gober, 126 F.3d 1464 
(1997).

Finally, the Board notes that during the course of the 
adjudication process, the RO both denied the veteran service 
connection for the foregoing disabilities following de novo 
review and, conversely, did so on the basis that new and 
material evidence had not been submitted to reopen claims for 
these disabilities.  Despite this inconsistency, the Board 
notes that the veteran was furnished the laws and regulations 
regarding the requirements for a grant of service connection 
for the disabilities claimed.  This is exemplified by the 
statement of the case furnished him in May 1994, as well as 
the supplemental statement of the case furnished him in 
August 1995.  As such, the veteran was given adequate notice 
to respond during the appellate process to matters pivotal to 
the Board's final determination on the merits.  Under the 
circumstances, therefore, he was not prejudiced by any 
inconsistencies in the treatment of these issues by the RO 
prior to appellate consideration.  Cf Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

II.  New and Material Evidence 
Regarding Service Connection for Depression

The RO denied the veteran's claim of entitlement to service 
connection for manic depression by rating decision dated in 
August 1991.  At that time, the RO determined that although 
the veteran was diagnosed as suffering from mild depression 
during service in June 1984, his depression was situational 
rather than chronic, and was symptomatic of an underlying 
adjustment disorder.  He was observed during service to be a 
passive-dependent individual who was vulnerable to both real 
and imagined threats.  The RO concluded that the veteran had 
a personality disorder which was constitutional in nature, 
and that there was no clinical evidence of manic-depressive 
illness.  The veteran did not appeal that determination, and 
the RO's August 1991 denial became final accordingly.  See 
38 U.S.C.A. § 7105(b).  However, a claim that is the subject 
of a prior final decision may nevertheless be reopened upon 
presentation of "new and material" evidence.  See 38 U.S.C.A. 
§ 5108.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received as contemplated by 38 C.F.R. § 3.156(a).  
"New and material" evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
conjunction with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id. 

The veteran has submitted a variety of evidence since the RO 
entered its August 1991 denial of service connection for a 
psychiatric disorder, to include manic depression.  This 
includes records of his VA and private medical treatment and 
examination since 1986.  Also of record are various 
statements submitted by the veteran, as well as sworn 
testimony given by him and his wife at personal hearings 
conducted by a hearing officer and the undersigned.  In the 
aggregate, this evidence indicates that the veteran was 
diagnosed as suffering from dysthymia with post-traumatic 
stress disorder characteristics in October 1994; this was 
associated with job stress.  

Then, in July 1995, a private physician diagnosed the veteran 
as suffering from depression.  Although the examiner noted 
the veteran's bout of depression while in service, he offered 
no opinion regarding the etiology of the veteran's current 
symptomatology.  Finally, the veteran was noted to be 
depressed when seen at a VA mental health clinic in July 
1997.  His depression appeared to be the result of 
disappointment over the denial of claims that he had filed at 
the RO.  Again, the veteran's depression seemed to be 
situational; it appeared to be rooted in his inability to 
deal with his future goals, and an inability to decide 
whether to return to school.  Although long-term depression 
was diagnosed, this, in the veteran's words, was the result 
of a depressing lifestyle.  During testimony offered at his 
personal hearing, he indicated that he currently was taking 
Prozac.  The veteran further testified that he had been told 
on a number of occasions by various physicians that his 
depression was related to military service but that none had 
ever stated this in writing.  

The Board notes that no medical evidence submitted by the 
veteran in conjunction with his current claim tends to relate 
his depression to military service.  See 38 C.F.R. § 3.303; 
see also Caluza, 7 Vet. App. at 506 (1995).  The only 
information of record that would tend to establish such a 
relationship is contained in the various statements and 
testimony offered by the appellant.  However, in this regard, 
the veteran is a layman, and is not qualified to render 
medical opinions.  See Espiritu, 2 Vet. App. at 492, 494-495.  

Absent medical evidence of a nexus or link between the 
disability claimed and the veteran's military service, the 
evidence submitted subsequent to the RO's August 1991 
decision is not new and material as contemplated by 38 C.F.R. 
§ 3.156(a).  Either by itself, or in conjunction with the 
evidence previously assembled, the evidence submitted since 
the RO's August 1991 denial is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence submitted is not sufficient 
to reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder in the form 
of depression.  See 38 U.S.C.A. § 5108.  The veteran is, of 
course, entitled to apply to reopen his claim at any time 
with new and material evidence, particularly a medical 
opinion linking chronic depression to service as he has 
apparently discussed with various doctors.  













ORDER

Because they are not well grounded, the claims of entitlement 
to service connection for residuals of a left hand injury, a 
hiatal hernia, residuals of a right leg injury, headaches, 
and chronic disorders manifested by neck and low back pain, 
are denied.  

Because new and material evidence has not been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder in the form of depression is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


Error! Not a valid link.

